In the

     United States Court of Appeals
                    For the Seventh Circuit
No. 17‐2005

UNITED STATES OF AMERICA,
                                                       Plaintiff‐Appellee,

                                     v.


CHARLES DEHAAN,
                                                   Defendant‐Appellant.


          Appeal from the United States District Court for the 
            Northern District of Illinois, Western Division.
            No. 14 CR 50005 — Frederick J. Kapala, Judge. 



     ARGUED FEBRUARY 14, 2018 — DECIDED JULY 25, 2018


   Before  EASTERBROOK  and  ROVNER,  Circuit  Judges,  and
GRIESBACH, District Judge.*
   ROVNER,  Circuit  Judge.  Dr.  Charles  DeHaan  appeals  the
sentence  he  received  for  engaging  in  a  scheme  to  defraud


*
  The Honorable William C. Griesbach, Chief Judge of the United States
District Court for the Eastern District of Wisconsin, sitting by designation.
2                                                         No. 17‐2005

Medicare in violation of 18 U.S.C. § 1347. In estimating the loss
attributable to DeHaan’s conduct, the district court found that
he was responsible for fraudulently certifying the eligibility of
least 305 individuals for home health care services, resulting in
wrongful billings to Medicare of nearly $2.8 million. DeHaan
contends that the court’s finding that he fraudulently certified
305  individuals  is  tainted  by  a  legal  error  as  to  what  was
required to properly certify a patient as eligible for home care.
He also argues that the loss figure for these individuals was
inflated, as the government did not prove that the individuals
in  question  in  fact  were  not  eligible  for  the  services  billed.
Finally, because he believes that this loss amount was errone‐
ous, DeHaan contends that the court also erred in requiring
him to pay restitution in the same amount. Finding no error in
the district court’s conservative loss‐estimation methodology,
we affirm.
                                   I.
    During  the  five‐year  time  period  relevant  to  this  case,
DeHaan was a licensed family‐practice physician working in
the Chicago and Rockford metropolitan areas of Illinois. He
was  president  of  Housecall  Physicians  Group  of  Rockford,
S.C.,  was  affiliated  with  other  similar  agencies  providing
medical  services  to  homebound  patients,  and  served  as
medical director of a number of home health agencies, assisted
living facilities, and hospices. He was enrolled as a provider
with  Medicare  and  as  such  had  a  unique  national  provider
number pursuant to which he would bill Medicare for services
he provided to Medicare beneficiaries.
No. 17‐2005                                                         3

   Among  the  services  for  which  Medicare  will  reimburse
qualified  beneficiaries  are  home  health  services.  In  order  to
qualify  for  such  services,  an  individual  must  be  effectively
confined  to  the  home  and  must  be  certified  as  such  by  a
physician.
    DeHaan  knew  that  Medicare  authorized  payment  for
physician house calls and other home health services only if
those  services  were  actually  provided  and  were  medically
necessary due to a patient’s disease, infirmity, or impairment.
DeHaan also knew that Medicare did not authorize payment
for services and treatment that were not actually provided or
for  which  the  patient  did  not  meet  the  criteria  necessary  to
justify the claimed service or treatment.
   Beginning  in  January  2009  and  continuing  into  January
2014, DeHaan participated in a scheme to defraud Medicare
with the aim of obtaining monetary reimbursement from the
Medicare program by means of materially false and fraudulent
representations. The misrepresentations fell into two primary
categories.
   First, DeHaan would bill Medicare at the highest levels for
services  to  homebound  patients  that  were  ostensibly  time‐
consuming  and/or  complex,  when  in  fact  he  had  either
conducted  a  routine,  non‐complex  visit  with  the  patient
(perhaps lasting no more than a few minutes), or he had not
seen (or served) the patient at all on the occasion for which he
was billing. We shall refer to this as the overbilling aspect of
the scheme. 
    Second,  at  the  behest  of  home  health  agencies,  DeHaan
certified as homebound patients whom he either knew did not
4                                                     No. 17‐2005

meet Medicare’s criteria for home care or as to whom he lacked
meaningful knowledge as to their health status. We shall refer
to this as the fraudulent certification component of the scheme.
Apropos of that aspect of the scheme, DeHaan at least twice
acknowledged to one of the investigating agents that he had
certified  as  homebound  patients  who  did  not,  in  fact,  meet
Medicare’s criteria for being homebound. He added that the
home health agencies would tell him what services their clients
needed (and wanted, in many cases), and, in DeHaan’s words,
“I certify.” R. 150 at 222. DeHaan questioned whether some of
the  patients  truly  qualified  as  homebound,  but  he  told  the
agent  that  he  could  always  find  a  reason  why  they  needed
home health services. “I will have some issues with this,” he
told the agent, R. 150 at 224, seemingly recognizing that some
number of his certifications were of dubious legitimacy. 
     Medicare  will  authorize  payment  for  health
services—which  include  such  things  as  intermittent  skilled
nursing,  physical therapy, speech  therapy, and  occupational
therapy—provided that three criteria are satisfied. First, the
beneficiary  must  in  fact  be  homebound,  meaning  that  his
ability to leave the home is restricted due to illness or disabil‐
ity.  Second,  the  beneficiary  must  be  under  the  care  of  a
physician  who  has  created  a  specific  plan  of  care  for  him.
Third, the beneficiary’s physician must complete and sign a
Medicare  Form  485  setting  forth,  among  other  things,  the
beneficiary’s  diagnosis,  functional  limitations,  medications,
and plan of care, along with a certification that the beneficiary
is homebound, is under the physician’s care, and is in need of
home health services. See 42 U.S.C. § 1395n(a)(2)(A); 42 C.F.R.
§ 424.22(a); United States v. Echols, 574 F. App’x 350, 352 (5th
No. 17‐2005                                                         5

Cir.  2014)  (non‐precedential  decision);  R.  93  at  5–6.  Periodi‐
cally,  a  physician  will  need  to  re‐certify  the  beneficiary  as
homebound in order to preserve the beneficiary’s eligibility for
home  health  services.  42  C.F.R.  §  424.22(b).  The  certifying
physician will bill Medicare for the certification or re‐certifica‐
tion. Certification, of course, paves the way for home health
agencies  to  provide  services  to  the  beneficiary  and  to  bill
Medicare for those services.
    DeHaan elected to plead guilty to two counts of a 23‐count
superseding  indictment.  Although  DeHaan  denied  certain
aspects  of  the  scheme  to  defraud  as  the  government  had
framed it, he did admit to engaging in each of the two catego‐
ries of misrepresentations that we have discussed: overbilling
and fraudulent certifications. As it happens, the two counts of
the indictment to which DeHaan pleaded guilty both involved
overbilling  as  we  have  described  it.  Count  9  alleged  that
DeHaan had sought reimbursement for an in‐home visit to a
beneficiary, “SJ,” whom DeHaan had actually not seen on the
occasion in question. And Count 21 alleged that DeHaan had
sought reimbursement for an in‐home visit to a beneficiary,
“CH,” who had died some six weeks prior to the date of the
fictitious visit.
    The parties were unable to reach an agreement as to the loss
resulting from DeHaan’s criminal conduct, and the probation
officer  did  not  propose  a  loss  amount  in  the  pre‐sentence
report.  The  district  court  took  evidence  on  the  loss  amount
over the course of two days, after which the parties filed post‐
hearing briefs setting forth their widely‐divergent views as to
the appropriate loss amount. 
6                                                                 No. 17‐2005

    Judge Kapala entered his findings as to the loss in a written
order. After observing that “it is not possible to determine with
precision the actual amount of loss in this case,” R. 134 at 1, he
endeavored  to  make  a  reasonable  estimate  of  the  loss.  See
U.S.S.G.  §  2B1.1  cmt.  n.3(c)  (Nov.  2015).1  The  judge  rejected
DeHaan’s argument that the loss amount should be limited to
the $828.42 billed in connection with the Medicare beneficiaries
identified in the two counts of the superseding indictment to
which  DeHaan  had  pleaded  guilty.  He  also  rejected  the
government’s threshold position that the entirety of the billings
attributable to DeHaan over the life of the scheme should be
presumed fraudulent and that the burden should be shifted to
DeHaan  to  prove  otherwise.  See  United  States  v.  Hebron,  684
F.3d 554, 563 (5th Cir. 2012). But the judge was satisfied that
the  evidence  presented  by  the  government  enabled  him  to
make  a  reasonable  estimate  of  the  loss  resulting  from
DeHaan’s conduct.
    As to the overbilling aspect of the scheme, the judge went
on  to  find  that  DeHaan’s  conduct  had  resulted  in  a  loss  of
$478,520.29. That figure is not at issue in this appeal; DeHaan
accepts it as accurate.
    With  respect  to  the  loss  associated  with  DeHaan’s
fraudulent  certification  of  “homebound”  patients—which
DeHaan does dispute on appeal—the district court endorsed
the government’s view that one could reasonably estimate this
component  of  the  loss  by  tallying  the  number  of  Medicare

1
    DeHaan’s sentencing range was calculated using the 2015 version of the
Sentencing  Guidelines,  and  consequently  all  of  our  citations  are  to  that
version of the Guidelines and the Guidelines Manual.
No. 17‐2005                                                       7

beneficiaries  certified  by  DeHaan  as  homebound  who
appeared not to be under his care. Government Exhibit 94A
listed 471 patients certified by DeHaan as to whom there was
no  record  of  any  in‐home  visit  by  DeHaan  with  those
individuals. Exhibit 94B reduced that total to 411 by excluding
patients who were certified by DeHaan but for whom there
was  never  any  subsequent  billing  by  home  health  agencies.
Exhibit  94C  reduced  the  total  further  to  305  by  eliminating
patients who had additional certifications by someone other
than DeHaan. Because the physician completing a Form 485
certification must have under his care the Medicare beneficiary
he  is  certifying  as  homebound,  and  because  there  was  no
evidence  of  any  billing  by  DeHaan  as  to  these  beneficiaries
(other than for the certification or re‐certification itself), Judge
Kapala  concluded  it  was  reasonable  to  infer  that  the
certifications as to these beneficiaries were fraudulent, and it
was also reasonable to infer that the home healthcare billings
associated with these patients, totaling $2,787,054.58 were part
of the loss resulting from DeHaan’s fraud. R. 134 at 10.
   The judge acknowledged DeHaan’s “brief[ ]” contention
that a beneficiary could be certified as homebound based on a
face‐to‐face  encounter  conducted  by  a  medical  professional
other than the certifying physician himself. R. 134 at 10 n.10.
       It is not clear to the court how this is relevant, …
       [as  it]  does  not  change  the  fact  that  the
       defendant  certified  that  the  patients  listed  in
       Exhibit  94C  were  under  his  care  …  ,  even
       though there is no record of him providing any
       medical care to those patients. Accordingly, this
       undeveloped argument does not persuade the
8                                                               No. 17‐2005

         court that the government’s loss calculation on
         this issue is incorrect, or that the government is
         somehow “attempting to pile on.”
R.  134  at  10  n.10  (quoting  defendant’s  post‐hearing  brief
regarding sentencing enhancements, R. 119 at 22). 
    Coupled  with  the  overbilling  figure,  the  total  loss
attributable to DeHaan’s conduct amounted to $3,265,574.87,
which the court found to be a fair and reasonable estimate of
the  loss.  R.  134  at  10.  That  loss  amount  triggered  a  16‐level
enhancement  pursuant  to  section  2B1.1(b)(1)(I)  for  losses
exceeding  $1.5  million,  along  with  another  two‐level
enhancement pursuant to section 2B1.1(b)(7) because the loss
to Medicare exceeded $1 million. R. 134 at 10. 
    The court subsequently ordered DeHaan to serve a within‐
Guidelines sentence of 108 months in prison. It also ordered
him to pay restitution in the amount of $2,787,054.58, which
was the loss figure associated with his fraudulent homebound
certifications.2


2
    The judge declined, in passing sentence, to take into account allegations
that DeHaan had sexually assaulted and abused a number of his patients
during the time frame of the scheme to defraud Medicare (and in many
instances, on the same occasions that he fraudulently billed Medicare for
services he did not provide to those patients). The judge noted that there
were criminal charges pending in state court based on those allegations
(with more substantial potential penalties), and he believed it appropriate
to sentence DeHaan based on the fraud alone and leave it to the state court,
in  the  event  of  a  conviction  on  the  other  charges,  to  determine  the
appropriate penalty. R. 149 at 43–45. The judge did provide that the prison
term he ordered DeHaan to serve in this case was to run consecutively with
                                                                  (continued...)
No. 17‐2005                                                                      9

                                       II.
    DeHaan’s appeal focuses on the district court’s estimate of
the loss attributable to the fraudulent certification aspect of the
scheme. He makes three principal arguments: (1) The district
court committed legal error when it concluded that DeHaan’s
certifications  of  the  305  Medicare  beneficiaries  identified  in
Exhibit 94C as homebound were fraudulent in the absence of
evidence that he had ever made a home visit to these patients,
when the law did not require DeHaan himself to meet with the
patient as a condition of certifying him or her as homebound;
(2) the court committed a second legal error in adopting as the
loss figure the total billings associated with these fraudulent
certifications, without proof that none of these 305 patients was
in fact homebound and thus qualified for home health benefits;
(3) for the same reasons the estimate of the loss resulting from
the  fraudulent  certifications  was  erroneous,  the  court
committed  plain  error  when  it  required  DeHaan  to  make
restitution to Medicare in this amount.3
    DeHaan’s  first  argument  assumes  that  the  district  court
treated as fraudulent the certifications of the 305 individuals
set  forth  in  Exhibit  94C  because  there  was  no  evidence  that
DeHaan  met  with  these  individuals  face  to  face  before

2
   (...continued)
any  sentence  that  might  later  be  imposed  in  state  court  for  any  charges
related to DeHaan’s alleged sexual misconduct. R. 149 at 45–46.

3
    There is no dispute that although neither of the counts to which DeHaan
pleaded guilty involved fraudulent certification, that aspect of the scheme
nonetheless  constitutes  relevant  conduct  for  sentencing  purposes.  See
U.S.S.G. § 1B1.3.
10                                                      No. 17‐2005

certifying them as homebound. DeHaan does not dispute that
he  certified  certain  individuals  as  homebound  without  first
meeting them in person, but he points out that the face‐to‐face
requirement  for  certification  was  first  adopted  with  the
passage of the Affordable Care Act in 2010, and did not take
effect until January 1, 2011, a full two years into his criminal
scheme. See Patient Protection and Affordable Care Act, Pub.
L. No. 111‐148, § 6407, 124 Stat. 119, 769–70 (Mar. 23, 2010); 42
U.S.C. § 1395f; CMS Manual System, Pub. 100–02, Transmittal
139 (Feb. 16, 2011) (“Clarifications for Home Health Face‐to‐
Face  Encounter  Provisions”)  (amending  §  30.5  of  Medicare
Benefits  Policy  Manual),  available  at
w w w. c m s . g o v / R e g u l a t i o n s ‐ a n d ‐
Guidance/Guidance/Transmittals/downloads/R1398BP.pdf
(visited  July  17,  2018).  Even  then,  the  face‐to‐face  meeting
could be conducted by a non‐physician practitioner, such as a
nurse  practitioner  or  physician’s  assistant,  working  in
collaboration with or under the supervision of the certifying
physician rather than the physician himself. Affordable Care
Act  §  10605,  124  Stat.  at  1006;  42  U.S.C.  §§  1395f(a)(2)(C),
1395n(a)(2)(A). DeHaan notes testimony below that “at various
times relevant to the scheme,” he did have nurse practitioners
working with him. DeHaan Br. 26. So the lack of a face‐to‐face
meeting between DeHaan and any of the 305 individuals listed
in Exhibit 94C did not by itself establish that the certifications
were  fraudulent,  as  he  may  have  relied  on  a  face‐to‐face
encounter with one of these nurse practitioners in certifying
these individuals as homebound.
   But  DeHaan  is  mistaken  to  think  that  the  court
characterized these certifications as fraudulent based on the
No. 17‐2005                                                        11

lack  of  face‐to‐face  meetings  with  the  individuals  listed.
Certainly  it  is  true  that  both  the  government’s  counsel  and
some  of  its  witnesses  made  statements  which  could  be
understood as asserting that DeHaan was required to have a
face‐to‐face  meeting  with  a  patient  before  certifying  that
patient as homebound. R. 158 at 173, 183, 223. But it is not at all
apparent  that  the  district  judge  ever  labored  under  the
misimpression that DeHaan was required to meet in person
with  a  patient  before  he  certified  that  individual  as
homebound. The judge appeared to challenge that very notion
when the government advanced it. R. 158 at 182–83. More to
the  point,  in  concluding  that  the  certifications  of  the
individuals in Exhibit 94C were fraudulent, the judge relied
not on the lack of face‐to‐face encounters, but on the absence
of evidence that these patients were under DeHaan’s care. R.
134  at  10  n.10.  Indeed,  in  his  order,  Judge  Kapala  expressly
acknowledged DeHaan’s argument that the required face‐to‐
face meeting could be performed by someone other than the
certifying  physician,  but  he  dismissed  the  relevance  of  this
argument  given  his  conclusion  that  the  patients  set  forth  in
Exhibit 94C were not under DeHaan’s care. R. 134 at 10 n.10. So
the notion that the district court relied on the lack of a face‐to‐
face  meeting  between  DeHaan  and  the  patients  prior  to
certification is a non‐starter.
    More relevant is DeHaan’s secondary contention that the
patients  in  question  could  have  been  under  DeHaan’s  care
without  him  necessarily  providing  services  directly  to  the
patients and billing Medicare for those services. Certainly it is
true that a physician may supervise the care of a patient but
rely  on  someone  like  a  nurse  practitioner  or  another  non‐
12                                                       No. 17‐2005

physician professional from a home health agency to provide
care to the patient. Because a non‐physician professional will
typically have his or her own Medicare provider number, that
individual’s services will be billed under that number rather
than the number of the supervising physician. Moreover, the
2014  Medicare  Benefits  Policy  Manual  in  effect  at  the
conclusion  of  the  scheme  indicated  that  there  was  no
requirement  that  the  physician  himself  see  the  homebound
patient at any particular time or with any particular frequency:
        The  patient  must  be  under  the  care  of  a
        physician who is qualified to sign the physician
        certification and plan of care in accordance with
        42 C.F.R. § 424.22.
        A patient is expected to be under the care of the
        physician  who  signs  the  plan  of  care  and  the
        physician  certification.  It  is  expected,  but  not
        required  for  coverage,  that  the  physician  who
        signs the plan of care  will see the patient, but
        there  is  no  specified  interval  of  time  within
        which the patient must be seen.
Medicare Benefits Policy Manual, Ch. 7 § 10 (2014), available at
doczz.net/doc/6541500/medicare‐benefit‐policy‐manual‐
chapter‐7‐‐‐home  health‐se…  (visited  July  17,  2018).  So  in
theory,  DeHaan  might  have  been  supervising  the  care  of  a
particular  patient  without  seeing  that  patient  or  billing
Medicare for direct services to that patient at any particular
time or interval of time. Thus, in DeHaan’s view, the lack of
such  billings  by  him  does  not  by  itself  suggest  fraud  in  the
Form 485 certifications, just as his lack of a face‐to‐face meeting
No. 17‐2005                                                    13

in connection with the certification does not necessarily mean
the certification was fraudulent.
    But we agree with the district court that the lack of billings
by DeHaan as to any of the patients set forth in Exhibit 94C
does support the reasonable inference that the certifications of
these  patients  as  homebound were fraudulent.  Given that a
homebound patient must be under the certifying physician’s
care, one would naturally expect that the physician will, at one
point or another, bill Medicare for some visit or service apart
from  the  certification  itself.  Whatever  the  2014  Medicare
Benefits Policy Manual may or may not have required of the
certifying physician in this respect, it did not suggest that the
physician would routinely be so detached from the patient’s
care that he would never see the patient or provide a service for
which he would bill Medicare directly. Indeed, in view of the
government’s case as to the overbilling aspect of the scheme,
which included testimony from multiple patients recounting
DeHaan’s practice of making brief visits to their residences for
perfunctory inquiries as to their status and needs (sometimes
not  venturing  beyond  their  doorways  in  the  course  of  the
visit)—and  for  which  he  would  later  bill  Medicare  for
hundreds  if  not  thousands  of  dollars  for  examinations  and
services he did not perform—it is all the more noteworthy that
DeHaan  forsook  the  opportunity  to  bill  the  government  for
services to any of the beneficiaries identified in Exhibit 94C.
The  lack  of  any  apparent  followup  by  DeHaan  with  these
beneficiaries once certified for home care readily supports the
inference  that  DeHaan  did  not,  in  fact,  have  the  patients
identified in Exhibit 94C under his care. Having in mind that
the district court’s task was to make a reasonable estimate of
14                                                        No. 17‐2005

the loss rather than to assess it with precision, we are satisfied
that  its  reliance  upon  Exhibit  94C  was  both  acceptable  and
proper. For this purpose, the government was not required to
rule out every theoretical possibility that a given patient listed
in that exhibit could have been under DeHaan’s care without
the  doctor  himself  having  seen  and/or  provided  a  billable
service  to  that  patient  at  some  point  during  the  life  of  the
scheme. The lack of any billing for a visit or service by DeHaan
reasonably suggests fraud, and the court was within its rights
to base its loss estimate on that inference.
    That the government bore the burden of proof as to the loss,
e.g., United States v. Williams, 892 F.3d 242, 250 (7th Cir. 2018),
does  not  counsel  differently.  The  government  satisfied  that
burden  by  supplying  the  court  with  evidence  which,  as  we
have just explained, established a reasonable estimate of the
loss.  Its  approach  to  the  loss  attributable  to  DeHaan’s
fraudulent certifications was, if anything, “conservative,” as
Judge Kapala described it. R. 134 at 9. As the perpetrator of the
scheme, DeHaan had the means to present the court with a
different  view  of  the  scope  of  his  fraud,  if  he  wished,  or  to
demonstrate that the government’s evidence or methodology
was in some way unreliable. See United States v. Durham, 766
F.3d 672, 686 (7th Cir. 2014) (once government has presented
explicit  proof  of  loss,  it  is  defendant’s  obligation  to  present
evidence  to  counter  that  showing)  (citing  United  States  v.
Gordon, 495 F.3d 427, 432 (7th Cir. 2007)). Judge Kapala gave
DeHaan  every chance to do just that. DeHaan did  not avail
himself of that opportunity.
   In  short,  we  reject  the  notion  that  the  district  court
committed legal error in relying on the lack of direct billings by
No. 17‐2005                                                        15

DeHaan to infer that the patients identified in Exhibit 94C were
not, in fact, under his care, as required by the relevant statutes
and regulations. 
    DeHaan  next  argues  that  the  district  court  improperly
calculated the monetary loss to Medicare resulting from the
fraudulent  certification  of  these  305  patients.  As  we  noted
earlier, the district court found that Medicare paid roughly $2.8
million  to  home  health  agencies  under  Medicare  Part  A  for
services rendered pursuant to DeHaan’s certification that these
patients were homebound. R. 134 at 10. DeHaan contends that
he  can  only  be  held  to  account  for  the  loss  that  was
proximately  caused  by  his  conduct,  and  for  two  reasons  he
believes it was error for the court to treat the total amount paid
by Medicare for services to these patients as the relevant loss
amount.
    First,  he  notes  that  the  home  health  agencies  had  an
independent duty to bill Medicare only for such services as
were reasonably necessary. The government declined to treat
the home health agencies as co‐schemers with DeHaan, such
that any fraud on his part was attributable to the agencies who
proceeded  to  bill  Medicare  for  services  to  the  patients  he
certified,  or  vice‐versa.  Thus,  as  DeHaan  sees  things,  if  the
agencies concluded that a given patient warranted home health
services,  then  the  bills  they  submitted  to  and  were  paid  by
Medicare  were  not  fraudulent.  And  if  the  agencies  were
knowingly billing Medicare for services that were unnecessary,
then that was an independent fraud in which DeHaan was not
implicated. Either way, in his view, “[a]gency independence is
an intervening act breaking the causal chain between DeHaan’s
16                                                           No. 17‐2005

certifications  and  any  agency  bills—fraudulent  or  not.”
DeHaan Br. 37.
    Second, and relatedly, DeHaan argues that Medicare only
suffered a loss to the extent that any of these patients in fact
could  not  qualify  as  homebound  and  thus  should  not  have
received  the  services  for  which  Medicare  was  billed.  In  his
view, absent proof that none of the 305 patients was actually
eligible for home health services, it was error for the court to
treat the entire amount paid by Medicare for services to these
patients as a loss. 
     Neither of these arguments was made below, so our review
is  for  plain  error  only.  Fed.  R.  Crim.  P.  52(b);  see  also,  e.g.,
United States v. Carson, 870 F.3d 584, 593 (7th Cir. 2017), cert.
denied, 138 S. Ct. 2011 (2018). We are satisfied that the district
court committed no obvious error in treating the amounts paid
by Medicare as the loss amount for which DeHaan should be
held responsible. See Puckett v. United States, 556 U.S. 129, 135,
129 S. Ct. 1423, 1429 (2009) (to meet plain error standard error
must be clear or obvious) (citing United States v. Olano, 507 U.S.
725, 734, 113 S. Ct. 1770, 1777 (1993)). 
    First,  although  the  home  health  agencies  had  their  own
obligations to Medicare, their independent role in ascertaining
what  services  a  patient  genuinely  required  and  in  billing
Medicare  for  those  services  in  no  way  mitigated  or  limited
DeHaan’s culpability for the resulting loss to Medicare. The
certifying physician plays the role of gatekeeper in ascertaining
whether a patient is homebound and qualifies for home health
services;  Medicare  relies  on  the  independent  and  honest
professional  judgment  of  the  certifying  physician  for  that
No. 17‐2005                                                       17

purpose. See United States v. Patel, 778 F.3d 607, 617 (7th Cir.
2015). DeHaan certified as homebound hundreds of patients
either knowing that they did not qualify as homebound under
Medicare’s criteria or without knowing at all whether they so
qualified. In doing so, he breached his duty to Medicare and
opened the door for the agencies to bill Medicare for millions
of dollars worth of services. See id. He knew this is what the
agencies  would  do—after  all,  in  at  least  some  instances,  he
certified the patients as homebound at the agencies’ behest. He
may be held to account for the foreseeable consequences of the
scheme.  See  U.S.S.G.  §  2B1.1,  comment.  (n.3(A)(i))  (“‘Actual
loss’ means the reasonably foreseeable pecuniary harm that
resulted from the offense.”).
     Second, it is not plain that this is the sort of case in which
the loss amount should be reduced by the value of services
provided to patients who, although fraudulently certified as
homebound  by  DeHaan,  in  fact  were  homebound  and  thus
could have been properly certified. The fraud at issue in this
appeal  does  not  involve  overbilling  for  services  that  were
otherwise legitimate. Cf. United States v. Mahmood, 820 F.3d 177,
193–94 (5th Cir.), cert. denied, 137 S. Ct. 122 (2016) (defendant
entitled to credit for value of legitimate hospital services that
only became tainted by fraud after the fact, when defendant
had billing codes altered to result in overcharges); United States
v.  Vivit,  214  F.3d  908,  915–18  (7th  Cir.  2000)  (where  fraud
involved  overstatement  of  care  provided  to  patients,  and
evidence indicated that some services provided were medically
necessary, district court appropriately credited defendant for
value of those services in loss calculation). Medicare requires
a patient to be certified as a precondition to receiving home
18                                                                    No. 17‐2005

health services. Absent a proper certification, a patient is not
eligible  for  such  services  as  far  as  Medicare  is  concerned,
whether he is actually homebound or not. Thus, any patients
whom DeHaan fraudulently certified as homebound without
actually  knowing  anything  about  their  status  were,  from
Medicare’s point of view, ineligible for home health services,
in the same way that a patient who has not yet been evaluated
and certified as homebound by a physician is ineligible. In this
way,  one  may  see  the  entire  amount  paid  by  Medicare  for
services  to  these  patients  as  a  loss  even  if,  in  theory,  some
number of these patients were in fact homebound and could
therefore  have  qualified  for  home  services  had  they  been
certified as homebound in good faith by an honest physician.
Cf.  United  States  v.  Jones,  664  F.3d  966,  984  (5th  Cir.  2011)
(noting  that  from  Medicare  and  Medicaid’s  perspective,
medical services provided by unlicensed therapists were of no
value; it was thus appropriate to treat entire amount paid by
Medicare and Medicaid for those services as loss); United States
v. Triana, 468 F.3d 308, 320–23 (6th Cir. 2006) (where defendant
was barred by prior conviction from participating in Medicare
program,  full  amount  paid  by  Medicare  to  his  firms  was
properly  treated  as  loss,  even  if  billings  were  for  legitimate
services  provided  to  Medicare‐eligible  patients  by  licensed
professionals).4


4
   In his reply brief, DeHaan argues that we should remand for clarification
of  whether  the  loss  calculation  was  based  on  the  amounts  the  agencies
billed to Medicare or were paid by Medicare. DeHaan Reply Br. 20–21. If
the  former,  he  believes  the  appropriate  course  is  to  limit  the  loss  to  the
$478,520.29 the court attributed to the overbilling aspect of DeHaan’s fraud,
                                                                      (continued...)
No. 17‐2005                                                             19

    Finally, we may quickly dispatch DeHaan’s contention that
the district court committed plain error in ordering him to pay
restitution in the amount of $2,787,054.58—equal to the loss
amount attributed to the wrongful certification component of
his fraud. This challenge largely amounts to a rehash of the
challenges DeHaan made to the loss amount and which we
have already rejected. We need add only that the restitution
order does not, in our view, effectuate joint and several liability
for  the  actions  of  the  home  health  agencies  who  billed
Medicare  for  the  services  provided  to  the  patients  whom
DeHaan  fraudulently  certified  as  homebound.  As  we  have
already  discussed,  regardless  of  whether  the  agencies
themselves engaged in independent wrongdoing when they
billed Medicare for these services, the billings were the direct
and foreseeable result of DeHaan’s fraud as the gatekeeper in
certifying the patients; without his certification, the agencies
could not have billed Medicare and Medicare would not have
compensated the agencies for the services they provided. The
Medicare payments are a reasonable approximation of the loss
resulting from DeHaan’s own criminal conduct, and as such it
was entirely appropriate for the district court to order DeHaan
to make restitution for that loss.




4
   (...continued)
“because it is the only proven loss amount.” DeHaan Reply Br. 21. Not only
was this argument not made below, it was not raised until the reply brief.
We therefore deem the argument waived. See, e.g., United States v. Waldrip,
859 F.3d 446, 450 n.2 (7th Cir. 2017). 
20                                                   No. 17‐2005

                              III. 
  Finding no error in the district court’s calculation of the loss
owing  to  DeHaan’s  wrongful  certification  of  patients  as
homebound  or  its  order  that  DeHaan  make  restitution  to
Medicare for that loss, we AFFIRM the sentence.